In the Supreme Court of Georgia



                                Decided: January 19, 2022


                S21G0370. AWAD v. THE STATE.


     COLVIN, Justice.

     This Court has held that the right against compelled self-

incrimination protected by Article I, Section I, Paragraph XVI of the

Georgia Constitution of 1983 (“Paragraph XVI”) prohibits the State

from admitting into evidence both the results of a compelled state-

administered breath test and a defendant’s refusal to submit to a

state-administered breath test. See Olevik v. State, 302 Ga. 228,

228-229, 246 (2) (c) (iv) (806 SE2d 505) (2017); Elliott v. State, 305

Ga. 179, 179-180, 223 (IV) (E) (824 SE2d 265) (2019). In the wake

of this precedent, we granted certiorari to determine whether the

scope of Paragraph XVI extends to another test sometimes

administered in driving-under-the-influence cases, namely, a

chemical test of urine. Under the reasoning of Olevik and Elliott, we
hold that the right against compelled self-incrimination protected by

Paragraph XVI prohibits the State from admitting into evidence a

defendant’s refusal to urinate into a collection container as directed

by the State for purposes of providing a urine sample for chemical

testing.

      1. On November 13, 2018, a police officer found Omar Awad

sleeping in the driver’s seat of a vehicle that was stopped in the

middle of an intersection. The officer arrested Awad, read him the

relevant implied-consent notice,1 and requested that he provide a


      1 Although the record does not contain the language of the implied-
consent notice that the officer read to Awad, the State proffered at the motion-
to-suppress hearing that the officer read Awad “the appropriate implied
consent warning.” At the time of Awad’s arrest, the implied-consent-notice
statute required an officer to read the following language to a person like
Awad, who was over the age of 21:

      Georgia law requires you to submit to state administered chemical
      tests of your blood, breath, urine, or other bodily substances for the
      purpose of determining if you are under the influence of alcohol or
      drugs. If you refuse this testing, your Georgia driver’s license or
      privilege to drive on the highways of this state will be suspended
      for a minimum period of one year. Your refusal to submit to the
      required testing may be offered into evidence against you at trial.
      If you submit to testing and the results indicate an alcohol
      concentration of 0.08 grams or more, your Georgia driver’s license
      or privilege to drive on the highways of this state may be
      suspended for a minimum period of one year. After first

                                        2
urine sample in a collection container for chemical testing. 2 Awad

refused.

      The State charged Awad with driving under the influence in

violation of OCGA § 40-6-391 (a) (2), improper stopping in violation

of OCGA § 40-6-203 (a) (1) (C), and failure to wear a safety belt in

violation of OCGA § 40-8-76.1. Before trial, Awad moved to suppress

his refusal to submit to the urine test under Paragraph XVI. Relying

on this Court’s decision in Elliott, the trial court granted the motion.

The State immediately appealed, see OCGA § 5-7-1 (a) (4), and the

Court of Appeals reversed. See State v. Awad, 357 Ga. App. 255, 259

(850 SE2d 454) (2020). We granted Awad’s petition for certiorari to



      submitting to the required state tests, you are entitled to
      additional chemical tests of your blood, breath, urine, or other
      bodily substances at your own expense and from qualified
      personnel of your own choosing. Will you submit to the state
      administered chemical tests of your (designate which tests) under
      the implied consent law?

OCGA § 40-5-67.1 (b) (2) (2016).
      2 Although it was stipulated below that the police officer asked Awad to

submit to a urine test, the record did not reveal the details of how Awad’s urine
would have been collected. At oral argument before this Court, however, the
State conceded, and Awad agreed, that the collection method at issue here
would have involved Awad urinating into a container, rather than some
alternative method, such as catheterization.
                                       3
determine whether the trial court erred in concluding that the State

was not permitted to introduce into evidence Awad’s refusal to

provide a urine sample on the ground that admitting such evidence

would violate his right against compelled self-incrimination

provided by Paragraph XVI of the Georgia Constitution.

     2. Paragraph XVI provides that “[n]o person shall be compelled

to give testimony tending in any manner to be self-incriminating.”

Ga. Const. of 1983, Art. I, Sec. I, Par. XVI. Although the language

of Paragraph XVI references only “testimony,” we concluded in

Olevik that the provision’s “long history of interpretation” showed

that its scope was not “limited to evidence of a testimonial or

communicative nature.” Olevik, 302 Ga. at 235 (2) (c). In addition

to prohibiting the State from compelling a defendant to give self-

incriminating testimony, we explained, “Paragraph XVI prohibits

compelling a suspect to perform an act that itself generates

incriminating evidence.” Id. at 243 (2) (c) (iii). 3


     3 However, Paragraph XVI “does not prohibit compelling a suspect to be
present so that another person may perform an act generating such evidence.”

                                     4
     Applying this principle, Olevik held that “Paragraph XVI

protects against compelled [deep lung] breath tests and affords

individuals a constitutional right to refuse testing.” Olevik, 302 Ga.

at 252 (3) (b). This was so, we explained, because “for the State to

be able to test an individual’s breath for alcohol content, it is

required that the defendant cooperate by performing an act,”

namely, by blowing “strong[ly],” “deeply,” and “unnaturally” for

“several seconds in order to produce an adequate sample.” Id. at

243-244 (2) (c) (iii) (emphasis in original). Although exhaling breath

generally occurs “involuntarily and automatically,” we noted,

“[s]ustained strong blowing into a machine for several seconds

requires a suspect to breathe unnaturally for the purpose of

generating evidence against himself.”           Id. at 244 (2) (c) (iii).

Accordingly, if the State compels a defendant to submit to a breath

test, Paragraph XVI prohibits the State from admitting into




Olevik, 302 Ga. at 243 (2) (c) (iii). Nor does it prevent “a suspect [from]
consent[ing] to take actions that Paragraph XVI would prevent the State from
compelling.” Id.

                                     5
evidence any incriminating test results. 4         See id. at 252 (3) (b)

(affirming the denial of a motion to suppress the defendant’s breath-

test results because, although Paragraph XVI protects against

compelled breath tests, the State had not compelled the defendant

to submit to the test).

      Whereas Olevik addressed when a court should suppress

compelled breath-test results, Elliott considered when a defendant’s

refusal to submit to such a test should be suppressed. See Olevik,

302 Ga. at 229; Elliott, 305 Ga. at 181 (I). Declining the State’s

invitation to overrule Olevik, we reaffirmed Olevik’s holding that

Paragraph XVI affords a defendant a right not to be compelled to

submit to a state-administered breath test and a right to refuse such

a test. See Elliott, 305 Ga. at 180, 209 (IV). We then reviewed the

relevant history and case law leading up to and immediately

following adoption of the self-incrimination provision in the 1877


      4 “[W]hether a defendant is compelled to provide self-incriminating
evidence in violation of Paragraph XVI is determined under the totality of the
circumstances” in the same manner as a court determines whether a defendant
has voluntarily consented for purposes of constitutional due process. Olevik,
302 Ga. at 251 (3) (b) (emphasis supplied).
                                      6
Georgia Constitution to determine what consequences flowed from

a defendant’s assertion of the right to refuse breath testing. See id.

at 209-210 (IV). Based on the historical record and decisional law,

we concluded that the self-incrimination provision adopted in 1877

“prohibited admission of a defendant’s refusal to speak or act as

evidence against him,” and that no subsequent developments

altered the meaning of the self-incrimination provision that had

been incorporated without material change into Paragraph XVI of

the 1983 Constitution. Id. at 218-221 (IV) (C), (D). Accordingly, we

held that “Paragraph XVI precludes admission of evidence that a

suspect refused to consent to a breath test.” Id. at 223 (IV) (E).

     The State has the burden of proving that evidence challenged

in a motion to suppress is admissible. See Kennebrew v. State, 304

Ga. 406, 409 (1) (819 SE2d 37) (2018) (holding that, on a motion to

suppress evidence obtained from a warrantless search, the State has

the burden of showing that an exception to the warrant requirement

applies); State v. Hinton, 309 Ga. 457, 457 (847 SE2d 188) (2020)

(noting that, on a motion to suppress a custodial statement, “[t]he

                                  7
State bears the burden of establishing by a preponderance of the

evidence that a defendant’s custodial statement was voluntary”);

Melton v. State, 354 Ga. App. 828, 828, 830-831 (841 SE2d 481)

(2020) (vacating the denial of a motion to suppress breath-test

results and remanding for the trial court to determine whether the

State had carried its burden of showing that the defendant had

voluntarily consented to the breath test). Thus, as made clear in

Olevik, the Georgia constitutional right against compelled self-

incrimination requires a trial court to grant a motion to suppress

incriminating results from a state-administered chemical test

unless the State proves that (1) the defendant was not required to

perform an act to generate the test sample, or (2) the defendant was

not compelled to submit to the test. See Olevik, 302 Ga. at 243-244

(2) (c) (iii), 252 (3) (b).   Under Elliott, whether Paragraph XVI

requires a court to grant a motion to suppress a defendant’s refusal

to submit to a state-administered chemical test turns on whether

the defendant would have been required to perform an act to

generate the test sample. See Elliott, 305 Ga. at 179-180, 209 (IV),

                                   8
223 (IV) (E). Unless the State proves that submitting to the state-

administered chemical test would not have required the defendant

to perform an act to generate the test sample, Paragraph XVI

requires a court to grant a motion to suppress evidence that the

defendant refused to submit to the test. See id. at 223 (IV) (E).

     3. Under Olevik and Elliott, the right against compelled self-

incrimination protected by Paragraph XVI prohibits the State from

admitting into evidence a defendant’s refusal to submit to a urine

test when doing so would require a defendant to urinate into a

collection container to generate a sample for chemical testing. This

collection method necessarily requires a defendant to cooperate with

the State by performing an act that generates self-incriminating

evidence. Specifically, a defendant must urinate into a container, at

the time and in the manner directed by the State, to ensure that the

State can obtain a usable test sample for chemical analysis.

Although urination, like breathing, is a natural bodily function, “the

State is not merely collecting [urine] expelled in a natural manner”

when it asks a defendant to produce an adequate amount of urine in

                                  9
a collection container at a specific time. Olevik, 302 Ga. 244 (2) (c)

(iii). Instead, the State is asking the defendant to affirmatively give

the State evidence from the defendant’s body in a particular manner

that is neither natural nor automatic. Accordingly, under Olevik

and Elliott, Paragraph XVI affords a defendant a right to refuse to

submit to such a test and a right to suppress evidence of the

defendant’s refusal. See Olevik, 302 Ga. at 243-244 (2) (c) (iii);

Elliott, 305 Ga. at 179-180, 209 (IV), 223 (IV) (E). Here, because

Awad had a right to refuse the State’s request that he provide a

urine sample in a collection container, the trial court properly

granted his motion to suppress evidence of his refusal to submit to

the test.5


      5The State compares the urine test at issue here to other tests involving
natural bodily substances, such as DNA or blood, which we have held do not
implicate the right against compelled self-incrimination. However, unlike a
urine test that requires a defendant to intentionally produce urine in a
particular manner suitable for chemical analysis, obtaining a DNA or blood
sample generally does not require a defendant to affirmatively produce
evidence from himself. See Quarterman v. State, 282 Ga. 383, 386 (4) (651
SE2d 32) (2007) (holding that a statute requiring incarcerated felons to provide
a DNA sample “does not force a convicted felon to remove incriminating
evidence but only to submit his or her body for the purpose of having the
evidence removed”); Strong v. State, 231 Ga. 514, 514, 518 (202 SE2d 428)

                                      10
      4. Challenging this conclusion, the State argues that our

decision in Green v. State, 260 Ga. 625 (398 SE2d 360) (1990) – a

case involving a probationer – established that the State’s obtaining

a urine sample does not implicate the right against compelled self-

incrimination because providing a urine sample does not require an

act on the part of the defendant.            A careful reading of Green,

however, shows that our decision turned on whether the probationer

was compelled to provide a urine sample, not whether he had

performed an act in producing the urine sample. Thus, Green is not

inconsistent with our conclusion in Division 3.

      In Green, we rejected the probationer’s argument that the

State’s use of his urine sample as evidence against him had violated

his Paragraph XVI right against compelled self-incrimination. See


(1973) (holding that taking blood from an unconscious defendant did not violate
the right against compelled self-incrimination because the defendant was not
“forced to remove the incriminating blood” from himself), overruled in part on
other grounds by Williams v. State, 296 Ga. 817 (771 SE2d 373) (2015). For
the same reason, the urine test at issue here is not analogous to other cases
the State cites in which a defendant was only required to be present for the
State to collect evidence. See, e.g., Creamer v. State, 229 Ga. 511, 515, 517-518
(3) (192 SE2d 350) (1972) (concluding that the removal of a bullet from the
defendant’s body did not violate his right against compelled self-
incrimination).
                                       11
Green, 260 Ga. at 626-627 (2). We noted that the probationer had

been required to provide a urine sample “as a condition of his

probation” and quoted that condition as stating that the

“[p]robationer shall, from time to time upon oral or written request

by any . . . state law enforcement officer, produce a . . . urine . . .

specimen for [chemical] analysis.” Id. at 625 & n.1. Then, after

noting the general rule that “[y]ou cannot force a defendant to act,

but you can, under proper circumstances, produce evidence from his

person,” id. at 627 (2) (punctuation omitted; emphasis supplied), we

held as follows:

     We adopt, with some modification, the holding of the
     Court of Appeals in Robinson v. State, 180 Ga. App. 43 (3)
     (348 SE2d 662) (1986), reversed on other grounds, 256
     Ga. 564 (350 SE2d 464) (1986): the use of a substance
     naturally excreted by the human body does not violate a
     defendant’s right against self-incrimination under the
     Georgia Constitution. Thus, the use of appellant’s urine
     sample did not violate appellant’s constitutionally-
     protected right against self-incrimination.

Id. (emphasis supplied; punctuation omitted). In the cited portion

of Robinson, the Court of Appeals had affirmed a trial court’s denial

of a motion to suppress results from a urine test obtained pursuant

                                  12
to a search warrant.     See Robinson, 180 Ga. App. at 50-51 (3).

Robinson reasoned that “[t]here [wa]s nothing in the record to show

that appellant was ‘forced’ to produce a urine sample,” and “the

procurement of substances which are naturally produced by the body

does not violate a defendant’s right against self-incrimination under

the Constitution of Georgia.” Id. (emphasis supplied).

     Standing alone, Green’s statement that “the use of a substance

naturally excreted by the human body does not violate a defendant’s

right against self-incrimination” might be read as a holding either

that a person need not perform an act to provide a urine sample

because urination is a natural bodily function or that the use of urine

which has been naturally produced without compulsion does not

implicate Paragraph XVI. Green, 260 Ga. at 627 (2). In context,

however, we conclude that only the latter interpretation is

consistent with the opinion as a whole. We must consider the factual

context of Green and the authority on which it relied to understand

the scope and nature of its holding. See Undisclosed LLC v. State,

302 Ga. 418, 433 (4) (b) (807 SE2d 393) (2017). Three features of

                                  13
Green inform our interpretation of the decision.

     First, Green did not identify the method used to collect the

probationer’s urine, much less purport to analyze whether the

collection method required an act on the part of the defendant. See

Olevik, 302 Ga. at 243 (2) (c) (iii) (noting that determining whether

a defendant must perform an act to generate evidence “depends on

the details of the [particular] test”). Second, Green relied heavily on

Robinson – a case concerning whether force had been used when a

defendant submitted to the execution of a search warrant and in

doing so provided a urine sample. See Green, 260 Ga. at 627 (2);

Robinson, 180 Ga. App. at 50-51 (3). Finally, Green emphasized that

providing urine samples was a condition of the probationer’s

probation and noted that the probationer had abided by that

condition. See Green, 260 Ga. at 625 & n.1. Green did not state that

the probationer was compelled to provide a urine sample, and we

will not infer such compulsion from Green’s silence. See Green, 260

Ga. at 625, 627 (2); see also Olevik, 302 Ga. at 252 (3) (b) (noting that

a defendant’s right against compelled self-incrimination is not

                                   14
violated if the defendant voluntarily submits to a state-administered

test without being compelled to do so).6 Indeed, probation conditions

like the one discussed in Green are sometimes the result of

consensual plea bargains or waivers of constitutional rights. See

Fox v. State, 272 Ga. 163, 164 (1) (527 SE2d 847) (2000).7

      In context, then, Green held that “the use of a substance

naturally excreted by the human body [such as urine] does not

violate a defendant’s right against self-incrimination” unless the

defendant was compelled to perform an act to produce the substance.

Green, 260 Ga. at 627 (2); see also Olevik, 302 Ga. at 243-244 (2) (c)

(iii) (explaining Green and Robinson in terms of merely “collecting”

a urine sample and “procurement” of a urine sample without

“force[]”); Kehinde v. State, 236 Ga. App. 400, 400 (512 SE2d 311)




      6 The State does not contend that Awad consented to urine tests.
      7 We note that probation conditions authorizing searches do not always
constitute valid waivers of Fourth Amendment rights. See Fox, 272 Ga. at 164-
165 (1) (holding that the defendant had not validly waived his Fourth
Amendment rights where he first learned that a waiver of those rights was a
condition of his probation outside the presence of the court or his attorney after
being sentenced).

                                       15
(1999) (describing Green as involving “submit[ting] to the collection

of [a urine sample] from [the probationer’s] person”), disapproved of

on other grounds by State v. Turnquest, 305 Ga. 758 (827 SE2d 865)

(2019). Because Green did not address whether a defendant must

perform an act to produce a urine sample for chemical testing, but

instead confined its analysis to Paragraph XVI’s compulsion

element, its holding does not control whether urinating into a

collection container at a time and in a manner directed by the State

for purposes of chemical testing constitutes an affirmative act under

Olevik and Elliott.       Properly understood, then, Green does not

conflict with our conclusion in Division 3 that the urine test that

Awad refused would have involved performing an affirmative act to

generate self-incriminating evidence. 8


      8 The State argues that, even if compelling a defendant to urinate into a
container requires a defendant to perform an act to generate self-incriminating
evidence in violation of Paragraph XVI, commenting on a defendant’s refusal
to submit to testing does not necessarily implicate the defendant’s rights under
Paragraph XVI. This is so, the State contends, because neither Georgia’s
implied-consent-notice statute nor any other state statute designates a specific
form of collection, and some collection methods, such as catheterization, would
not require the defendant to perform an act. Setting aside the parties’
agreement here that the officer asked Awad to provide a urine sample in a

                                      16
      5. We hold that, under Olevik, the right against compelled self-

incrimination protected by Paragraph XVI affords a defendant the

right to refuse to give the State a urine sample in a collection

container, as directed by the State, for purposes of chemical testing.

We further hold that, under Elliott, the State may not admit in a

criminal trial evidence that the defendant refused to submit to such

a test. Having concluded that the trial court properly suppressed

evidence of Awad’s refusal to submit to a urine test, we reverse the

Court of Appeals’ decision to the contrary, Awad, 357 Ga. App. at

259, and remand for further proceedings consistent with this

opinion.

      Judgment reversed and case remanded. All the Justices concur.




collection container, it is difficult to see how this argument helps the State
because a defendant who refuses to provide a urine sample before an officer
has specified a particular collection method has refused to comply with any
collection method. Because, as discussed in Division 2, the State has the
burden of establishing that evidence of the defendant’s refusal is admissible, it
must show that the collection method that the defendant refused would not
have required him to perform an act to generate self-incriminating evidence.
Evidence that the defendant’s refusal concerned several collection methods,
some of which implicate his rights under Paragraph XVI and some of which do
not, fails to carry that burden.
                                       17
                 S21G0370. AWAD v. THE STATE.


     COLVIN, Justice, concurring.


     In the majority opinion, I have faithfully applied this Court’s

recent precedent interpreting Georgia’s constitutional right against

compelled self-incrimination because the State argued only that its

position was consistent with that precedent and not that the Court

should reconsider it. See Olevik v. State, 302 Ga. 228 (806 SE2d 505)

(2017); Elliott v. State, 305 Ga. 179 (824 SE2d 265) (2019). The State

is wrong as the logic underlying the above precedent compels the

conclusion reached in today’s majority opinion. While I have grave

concerns about the interpretation of our Constitution in Olevik and

Elliott, that issue is not squarely before the Court today.




                                  18